DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered. Applicant’s arguments regarding the objections to the specification are persuasive and the objections are withdrawn.
Arguments regarding the rejection of claims 47-54 and 69-71 under 112(a) have been fully considered, but they are not persuasive. Applicant argues the Office is requiring the drawings to exclude all variations except the embodiment shown in the drawings which is improper and argues open-ended claims are not inherently improper and may be supported if there is an inherent upper limit and the specification enables one of skill in the art to approach that limit. This is not persuasive because the written description of the specification does not discuss a specific location of the point of the curved joint line that is closest to the proximal-most edge and doesn’t discuss how this point relates to the number of struts and cells of the inflow section. It is important to note that the rows of struts form the rows of cells therefore when defining a specific location of the point of the curved joint line that is closest to the proximal-most edge as being within two rows of cells of the proximal most edge, the claim is also requiring that the point is located within three rows of struts from the proximal-most edge (two rows of cells are formed by three rows of struts). Such a feature is disclosed exclusively by the drawings and is not discussed in the specification whatsoever. Adding rows of struts at the proximal end brings into question where a point of the curved joint line that is closest to the proximal-most edge would be located when there are more than 3 struts, including significantly more than 3 struts. The specification does not enable one of skill in the art to determine an upper limit of the number of struts in combination with the location of the point of the curved joint line that is closest to the proximal-most edge since the specification never discusses such a feature.
Applicant argues in the present situation, the specification explains that when configured for replacement for an aortic valve, inflow section 16 extends into an anchor within the aortic annulus of the patient’s left ventricle and outflow section 15 is positioned in a patient’s ascending aorta thus there is an inherent upper limit to the number of rows of struts in the inflow section for the valve prosthesis to fit in the native aortic valve. This is not persuasive because the specification does not disclose that when additional rows of struts are located at the inflow section, the point of the curved joint line that is closest to the proximal-most edge is located within two rows of cells of the proximal-most edge of the frame. 
Applicant argues the Office is requiring that every variation be excluded and states the examiner’s asking if there are 10 rows of struts, is it inherent that the point on the joint line is within two rows of the proximal-most edge of the frame means that if there were ten rows shown, the Office would merely ask “What if there are 100 rows?”. It is the examiner’s opinion that applicant’s analysis, in fact, shows that claim 47 is directed to new matter. The fact that there is a question of where the joint line is when there are rows of either 10 or 100 shows that the specification does not disclose the relationship between the number of rows and the location of the point of the curved joint line that is closest to the proximal-most edge of the frame. Instead of answering the examiner’s question of what if there are ten rows, applicant responds with the question of what if there are 100 rows? This shows that applicant can’t answer where the point of the joint line is when there are possibly 10 or 100 rows because this feature is not supported by the specification. There is zero discussion in the specification of where the point of the curved joint line is located. The point of the curved joint line that is closest to the proximal-most edge being at a location within two rows of cells of the proximal-most edge of the frame is solely supported by the drawings. Therefore, adding features to the claims which are not shown in the drawings is new matter. 
Arguments regarding the rejection of claim 47 under 35 U.S.C. 102(a)(1) as being anticipated by Ersek are persuasive in light of the amendments, however, arguments regarding a rejection of claim 47 under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser are not persuasive. Applicant argues the proposed rejection mentioned by the examiner wherein the examiner stated it would have been obvious to modify the arrangement and locations of the skirt and the point of the curved joint line with respect to the frame of Ersek to be located as claimed since Spenser teaches the exact arrangement and locations claimed is an improper reason to modify a reference. Applicant argues it is not enough simply to show that references disclose each element of the claim, the Office must identify a reason that would have prompted a person of ordinary skill in the art to combine the elements as set forth in the claim. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the joint line with respect to the proximal-most edge of the device of Ersek in view of the location of the joint line with respect to the proximal-most edge as taught by Spenser since such a modification amounts to a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B). Ersek discloses the claimed invention except for the point of the curved joint line that is closest to the proximal-most edge of the frame being located within two rows of cells of the proximal-most edge of the frame. Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a point of a curved joint line that is closest to the proximal-most edge of the frame is located within two rows of cells of the proximal-most edge of the frame for the purpose of attaching a valve body to a frame to prevent leakage. A person of ordinary skill in the art could have substituted the connection location of the valve and frame as taught by Spenser for the connection location of the valve and frame disclosed by Ersek and the results would have been predictable since they essentially amount to a simple adjustment of location where the valve is located with respect to a proximal edge of the frame. Therefore, the rationale to support a conclusion that the claim would have been obvious is that a substitution of one known element for another (in this case the element is the connection location between the valve and the frame) yields predictable results to one of ordinary skill in the art. Modification of the joint line of Ersek in view of Spenser would have been further obvious since it has been held that rearrangement of parts without modifying the operation of the device would be an obvious extension of prior art teachings (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI C). In the instant case, shifting the location of the joint line as taught by Spenser does not modify the operation of the device of Ersek.
Applicant argues the Office continues to assert that applicant has not pointed out in either the specification or the arguments what purpose the location of the point of the curved joint line serves and states requiring an applicant to disclose a particular advantage or purpose to avoid an obviousness rejection is improper. The examiner is not requiring applicant to disclose a particular advantage or purpose, however, absent any showing of criticality for the specific location of the point of the curved joint line, the claims are obvious in view of Ersek in view of Spenser since it has been held that rearrangement of parts without modifying the operation of the device would be an obvious extension of prior art teachings (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI C). In the instant case, shifting the location of the joint line as taught by Spenser does not modify the operation of the device of Ersek. Also, applicant quotes the Federal Circuit regarding requirements for applicant to include evidence and arguments in the specification, however, these quotes are directed to a requirement that evidence and arguments traversing a 103 rejection be contained within the specification. The examiner understands that the criticality need not be recited in the specifciation, but applicant has not argued or mentioned any criticality to the location of the point of the joint line. Applicant only argues that criticality is not required to overcome a 103 rejection, which is incorrect where there are matters of obvious design choice such as the location of where the joint line is located along the frame.
Applicant argues that the Office’s assertion that a proper motivation to combine the reference is not required because applicant has not provided advantages for the location of the joint line is not a proper rationale. First, the examiner did not state that a proper motivation to combine the references is not required. In the after final, applicant argued that Spenser did not disclose any particular reason to attach the joint line to the frame within two cells of the proximal-most edge and the examiner responding by saying Applicant likewise does not disclose any reason for the location of the attachment. The examiner has outlined a rationale for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ersek in view of Spenser in detail below. A teaching or rationale need not come directly from the prior art and may also come from knowledge generally available to one of ordinary skill in the art.  
Applicant’s argument regarding the rejection of claim 55 under 35 U.S.C. 103, is moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-54 and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 47 requires “the inflow section is defined by at least three rows of struts” in lines 4-5. Claim 47 also requires that “a point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within two rows of cells of the proximal-most edge of the frame” in lines 14-15. These features are not specifically discussed in the specification so it appears support for the features is based on the figures. At most, fig.1A could be viewed as showing five rows of struts defining the inflow section. However, the claim requires “at least three” rows of struts which includes up to much larger numbers than five. In which case, when there is a significantly greater number of rows of struts, the specification does not disclose that the point of the joint line that is closest to the proximal most end of the frame is at a location within two rows of cells of the proximal-most end. Therefore, there is no support for the limitations “the inflow section is defined by at least three rows of struts” in combination with “a point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within two rows of cells of the proximal-most edge of the frame” as claimed and the claim is directed to new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-54 and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “the inflow section is defined by at least three rows of struts in a zig-zag pattern”. The scope of “at least three rows” is unclear. The specification does not provide a standard for ascertaining the requisite number of rows, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is further unclear whether a point of the curved joint line that is closest to the proximal-most edge of the frame would be located within two rows of cells of the proximal-most edge of the frame if there are greater than 3 rows of struts defining the inflow section since three rows of struts form two rows of cells. Additional rows of struts would form additional cells and it is unclear where the point of the joint line would be located given the additional rows of struts/cells.
Claim 71 recites the limitation "the proximal-most row edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek 3,657,744 (hereafter referred to as Ersek) in view of Spenser et al. 2003/0114913 (hereafter referred to as Spenser).
Regarding claim 47, Ersek discloses a valve prosthesis (fig.8) comprising a frame 16 comprising a proximal-most edge (considered the bottom end edge in fig.8) and a distal-most edge (considered the top edge in fig.8), the frame comprising a plurality of rows of cells (see diamond shaped cells in fig.8) defining an inflow section adjacent the proximal-most edge and an outflow section adjacent the distal-most edge, wherein the inflow section is defined by at least three rows of struts in a zig-zag pattern (see the fig.8 for several rows of zig-zag struts at the inflow section), wherein the struts of the plurality of rows of struts of the inflow section are continuous around a circumference of the frame (fig.8 shows continuous struts), a valve body 45 comprising a plurality of leaflets 46, adjoining leaflets affixed together to form commissures (see where leaflets are attached in fig.8), the valve body coupled to the frame, wherein the commissures are coupled to the frame only distal of the inflow section (fig.8), and a skirt 48 attached to an interior surface of the frame, wherein the plurality of leaflets are attached to the skirt along a curved joint line (see line at 47 in fig.8), the curved joint line curving towards and away from the proximal-most edge of the frame such that a point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within five rows of cells of the proximal-most edge of the frame (fig.8). While Ersek discloses the invention substantially as claimed, Ersek discloses that the point of the curved joint line is at a location within about five rows of cells of the proximal-most edge instead of being at a location within two rows of cells of the proximal-most edge.
	Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a joint line 376 between leaflets and a skirt is sutured to a frame such that a point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within two rows of cells of the proximal-most edge of the frame (fig.23e) for the purpose of attaching the valve to the frame tightly to prevent leakage (par.214).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve prosthesis of Ersek to have the connection taught by Spenser wherein the point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within two rows of cells of the proximal-most edge of the frame since such a connection was known to be suitable for attaching a valve body to a frame to prevent leakage. The modification of Ersek in view of Spencer amounts to a simple substitution of one known connection mechanism for another to obtain predictable results (see MPEP 2143 I B). Ersek discloses the claimed invention except for the point of the curved joint line that is closest to the proximal-most edge of the frame being located within two rows of cells of the proximal-most edge of the frame. Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a point of a curved joint line that is closest to the proximal-most edge of the frame is located within two rows of cells of the proximal-most edge of the frame for the purpose of attaching a valve body to a frame to prevent leakage. A person of ordinary skill in the art could have substituted the connection mechanism of the valve and frame as taught by Spenser for the connection mechanism of the valve and frame disclosed by Ersek and the results would have been predictable since they essentially amount to a simple adjustment of location where the valve is located with respect to a proximal edge of the frame. Therefore, the rationale to support a conclusion that the claim would have been obvious is that a substitution of one known element for another (in this case the element is the connection mechanism between the valve and the frame) yields predictable results to one of ordinary skill in the art. Modification of the joint line of Ersek in view of Spenser would have been further obvious since it has been held that rearrangement of parts without modifying the operation of the device would be an obvious extension of prior art teachings (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI C). In the instant case, shifting the location of the joint line of Ersek as taught by Spenser does not modify the operation of the device of Ersek.
	Regarding claim 48, Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, however, Ersek does not disclose that the plurality of leaflets are formed from animal pericardial tissue and the skirt is formed of synthetic or polymer material.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein leaflets are formed from animal pericardial tissue and a skirt is formed of synthetic or polymer material for the purpose of protecting the pericardium against wear during use (par.240; figs. 44a-44b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pericardium for the leaflet material and polymer material for the skirt material of Ersek as taught by Spenser in order to attach the leaflets to the frame while protecting the leaflets from wear. It would have been further obvious to select this combination of materials for the valve body and skirt of Ersek since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Spenser teaches the specific combination of pericardial leaflets and a polymer skirt for use in a valve prosthesis, therefore it would have been obvious to select this known combination for use in the valve prosthesis of Ersek since it is a known material suitable for the same intended use in a valve prosthesis.
Regarding claims 51 and 52, Ersek discloses sutures 49 attaching an inflow end of the skirt to a proximal end of the frame in fig.8, however, Ersek does not disclose that the inflow end of the skirt is sewn to a proximal-most row of struts defining the proximal-most edge of the frame.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein the skirt is sewn to a proximal-most row of cells (see fig.23e for the bottom row of stitching) for the purpose of preventing leakage (par.214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the frame and the valve of Ersek such that the skirt is sewn to a proximal-most row of struts as taught by Spenser in order to better prevent leakage.
Regarding claim 53, see figs. 8 and 9 which show the joint line affixed to and supported by the frame over most of the joint line.
Regarding claim 54, the struts of the cells of the frame of Ersek are contoured at least in the circumferential direction therefore the joint line is curved along the contour of the struts in the circumferential direction. Also see the back portion of the frame in fig.8 of Ersek which shows the contour of the joint line follows the struts of the frame.
Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser as applied to claim 48 above, and further in view of Ionescu et al. 4,388,735 (hereafter referred to as Ionescu). Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, however, Spenser does not disclose a specific thickness of the leaflets being 0.012-0.014 inches.
Ionescu teaches a valve prosthesis, in the same field of endeavor, wherein the leaflets are formed of pericardium that has a thickness of 0.012 inches (col.7, ll.15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of 0.012 inches as taught by Ionescu for the leaflets of the valve body of Ersek in view of Spenser since Ionescu teaches this thickness is suitable for use in a valve prosthesis. It would have been further obvious to select the thickness taught by Ionescu since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Ionescu teaches a thickness within the claimed ranges, it would have been obvious to one of ordinary skill in the art to optimize the thickness based on the general conditions taught by Ionescu.
Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser as applied to claim 47 above, and further in view of Schwammenthal et al. 2006/0149360 (hereafter referred to as Schwammenthal). Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser does not disclose that the frame further includes a proximal-most row of cells of the plurality of rows of cells of the inflow section, a second row of cells in the outflow section, and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells, wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor wherein frame 10 includes a proximal-most row of cells of a plurality of rows of cells of an inflow section (considered the bottom, proximal-most row of closed cells shown in fig.11A), a second row of cells in the outflow section (considered a row of cells at the distal/outflow end of the device as shown in fig.11A), and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells (considered a row of cells located at the narrowest part of the frame as shown in fig.11A), wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area (fig.11A; the cells in the upper section are larger and therefore have a greater area than the first and third rows of cells; the cells at the narrowest location have the smallest area), for the purpose of being shaped for pressure recovery and producing non-turbulent blood flow (pars. 52 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape of the frame of Ersek in view of Spenser to include the hourglass shape taught by Schwammenthal having the varying cell areas as claimed in order to provide an aortic valve which provides for pressure recovery and non-turbulent blood flow.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser as applied to claim 47 above, and further in view of Gabbay 2003/0040792 (hereafter referred to as Gabbay). Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser does not disclose that a portion of the skirt folds over the proximal-most edge of the frame.
Gabbay teaches a valve prosthesis, in the same field of endeavor, wherein a sheath 930 is folded over a proximal edge 904 of struts of a frame 900 (fig.26) for the purpose of covering all non-biological material to mitigate contact between the blood and the frame when the prosthesis is implanted (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Ersek in view of Spenser such that the proximal end of the skirt folds over the proximal-most edge of the frame as taught by Gabbay in order to cover the frame material to mitigate contact between the blood and the frame when the prosthesis is implanted thereby preventing any adverse reaction.
Claims 55, 56, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Ionescu in view of Gabbay.
Regarding claims 55 and 56, Ersek discloses a valve prosthesis (fig.8) comprising a frame 16 comprising an inflow section (considered the bottom section) including a plurality of rows of cells (bottom rows of cells) defined by a plurality of rows of zig-zag struts, the inflow section including an inflow end defined by a proximal-most row of zig-zag struts (see the bottom row of zig-zag struts in fig.8) of the plurality of rows of zig-zag struts, a valve body 45 comprising a plurality of leaflets 46, adjoining leaflets affixed together to form commissures (see where leaflets are attached in fig.8) coupled to the frame only distal of at least two rows of the plurality of rows of cells (commissures are coupled at the top of the frame which is distal to the bottom two rows of cells), and a skirt 48 attached to an interior surface of the frame (fig.8), wherein the plurality of leaflets are attached to the skirt along a curved joint line (see line at 47 in fig.8), the curved joint line curving towards and away from the inflow end of the frame (fig.8). While Ersek discloses the invention substantially as claimed, Ersek does not specifically discloses that the leaflets are formed from animal pericardium tissue, that the skirt is formed of synthetic or polymer material, or that the skirt is sewn to the frame at least along the proximal-most row of zig-zag struts.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein the leaflets are formed of animal pericardium tissue and the skirt is formed of polymer material for the purpose of protecting pericardium leaflets against wear during use (par.240; figs. 44a-44b). Spenser further teaches sewing a skirt 372 to the frame 380 at least along a proximal-most row of zig-zag struts (see line 379 in fig.23e) for the purpose of preventing leakage (par.214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pericardium for the leaflet material and polymer material for the skirt material of Ersek as taught by Spenser in order to attach the leaflets to the frame while protecting the leaflets from wear. It would have been further obvious to select this combination of materials for the valve body and skirt of Ersek since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Spenser teaches the specific combination of pericardial leaflets and a polymer skirt for use in a valve prosthesis, therefore it would have been obvious to select this known combination for use in the valve prosthesis of Ersek since it is a known material suitable for the same intended use in a valve prosthesis. It would have been further obvious to modify the connection between the frame and the valve body/skirt of Ersek such that the skirt is sewn to a proximal-most row of struts as taught by Spenser in order to better prevent leakage. While Ersek in view of Spenser discloses the invention substantially as claimed, Ersek in view of Spenser does not disclose that the leaflets have a thickness between 0.012-0.014 inches.
Ionescu teaches a valve prosthesis, in the same field of endeavor, wherein the leaflets are formed of pericardium that has a thickness of 0.012 inches (col.7, ll.15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pericardium leaflets having a thickness of 0.012 inches as taught by Ionescu for the leaflets of Ersek in view of Spenser since Ionescu teaches this thickness is suitable for use in a valve prosthesis. It would have been further obvious to select the thickness taught by Ionescu since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Ionescu teaches a thickness within the claimed ranges, it would have been obvious to one of ordinary skill in the art to optimize the thickness based on the general conditions taught by Ionescu. While Ersek in view of Spenser in view of Ionescu discloses the invention substantially as claimed, Ersek in view of Spenser in view of Ionescu does not disclose that a portion of the skirt folds over the proximal-most row of zig-zag struts.
Gabbay teaches a valve prosthesis, in the same field of endeavor, wherein a sheath 930 is folded over a proximal edge 904 of struts of a frame 900 (fig.26) for the purpose of covering all non-biological material to mitigate contact between the blood and the frame when the prosthesis is implanted (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Ersek in view of Spenser in view of Ionescu such that the proximal end of the skirt folds over the proximal-most row of zig-zag struts of the frame as taught by Gabbay in order to cover the frame material to mitigate contact between the blood and the frame when the prosthesis is implanted thereby preventing any adverse reaction.
Regarding claim 58, see figs. 8 and 9 of Ersek which show the joint line affixed to and supported by the frame over most of the joint line.
Regarding claim 59, the struts of the cells of the frame of Ersek are contoured at least in the circumferential direction therefore the joint line is curved along the contour of the struts in the circumferential direction. Also see the back portion of the frame in fig.8 of Ersek which shows the contour of the joint line follows the struts of the frame.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Ionescu in view of Gabbay as applied to claim 55 above, and further in view of Lashinski et al. 2006/0020327 (hereafter referred to as Lashinski). Ersek in view of Spenser in view of Ionescu in view of Gabbay discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser in view of Ionescu in view of Gabbay does not disclose that the skirt has a thickness of between 0.004 and 0.012 inches.
Lashinski teaches a valve prosthesis, in the same field of endeavor, wherein a polymer fabric skirt of the prosthesis has a thickness of 0.002-0.02 inches (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of between 0.004 and 0.012 inches as claimed for the skirt of Ersek in view of Spenser in view of Ionescu in view of Gabbay since Lashinski teaches a suitable thickness for a skirt for a valve prosthesis is 0.002-0.02 inches and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Lashinski teaches a thickness range encompassing the claimed range, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the skirt of Ersek in view of Spenser in view of Ionescu in view of Gabbay based on the general conditions taught by Lashinski.
Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Ionescu in view of Gabbay as applied to claim 55 above, and further in view of Schwammenthal. Ersek in view of Spenser in view of Ionescu in view of Gabbay discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser in view of Ionescu in view of Gabbay does not disclose that the frame further includes a proximal-most row of cells of the plurality of rows of cells of the inflow section, a second row of cells in the outflow section, and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells, wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor wherein frame 10 includes a proximal-most row of cells of a plurality of rows of cells of an inflow section (considered the bottom, proximal-most row of closed cells shown in fig.11A), a second row of cells in the outflow section (considered a row of cells at the distal/outflow end of the device as shown in fig.11A), and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells (considered a row of cells located at the narrowest part of the frame as shown in fig.11A), wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area  (fig.11A; the cells in the upper section are larger and therefore have a greater area than the first and third rows of cells; the cells at the narrowest location have the smallest area), for the purpose of being shaped for pressure recovery and producing non-turbulent blood flow (pars. 52 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape of the frame of Ersek in view of Spenser in view of Ionescu in view of Gabbay to include the hourglass shape taught by Schwammenthal having the varying cell areas as claimed in order to provide an aortic valve which provides for pressure recovery and non-turbulent blood flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774